DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/2021 has been entered. 
Claim Status
Claims 3-4 are currently pending, Claim 4 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (US 2005/0000951)(previously cited) in view of Oikawa et al. (JP 2006021216A)(previously cited) and Miyoshi et al. (WO2012169389)(corresponding US 2014/0120365 is cited as English translation)(previously cited).
With respect to Claim 3, Nakai teaches a pressed member, wherein the member is formed using a tailored blank material obtained by butt joining respective ends of two or more galvanized (i.e. Zn-coated) steel sheets, wherein the member has at least two sites formed by the respective coated steel sheets and at least one joining portion between the sites.  (para. 13, 15, 26, 72-75; Figs. 2-5).  Nakai further teaches controlling the size and shape of the joining portion in order to prevent faulty welding and improve the strength of the welded portion, including by forming a member having a thickness t (tw) of the thinnest portion of the joining portion and a thickness T (t0) of the thinnest portion of the sites such that t/T (tw/t0) is 0.8 or more, including examples of at least 0.9.  (para. 80-81, 131-133; Figs. 5-6).  Thus, Nakai teaches a pressed member as instantly claimed including a ratio of tw/t0 which overlaps or falls within the instantly claimed.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness. MPEP § 2144.05.  Nakai is silent as to the strength of the sites.
Oikawa teaches a hot-pressed member formed by butt joining two or more tailored blank steel sheets, wherein the steel sheets may be Zn coated. (para. 14-19, 33).  Oikawa teaches optimizing the strength of the member to achieve a tensile strength of 750-1800 MPa, including specific examples exceeding 1180 MPa. (para. 14-15; Table 1).  Thus, Oikawa teaches a hot-pressed member, and 
Thus, both Nakai and Oikawa are drawn to forming a pressed member using a tailored blank comprising Zn-coated steel sheets by butt-welding the sheets and are both drawn to improving the strength of such articles.  It would have been obvious to one of ordinary skill in the art to modify the pressed member of Nakai, to form a pressed member using a tailored blank comprising Zn-coated steel sheets comprising sites with a strength of up to 1800 MPa, as taught by Oikawa, in order to obtain a pressed member with improved strength.  In addition, it would have been obvious to one of ordinary skill in the art to form a pressed member having a tensile strength selected from the portion of the overlapping ranges.  MPEP § 2144.05.
Nakai in view of Oikawa are silent as to a Zn-Ni alloy coating as required by Claim 3.
Miyoshi teaches a steel sheet for hot-pressing, the steel sheet comprising a coating layer comprising 10-25 mass% Ni, balance Zn, wherein the coating is applied to obtain a weight of 10 to 90 g/m2 per side of the steel sheet. (para. 17-19, 40-41; abstract).  Miyoshi teaches that such a coating composition and weight results in improved oxidation resistance including scale and ZnO during hot-pressing. (para. 28).
It would have been obvious to one of ordinary skill in the art to substitute the Zn coating of the steel sheets of the hot-pressed member of Nakai in view of Oikawa, for a Zn-Ni alloy coating with a composition comprising 10-25 mass% Ni, balance Zn and a coating weight of 10-90 g/m2 per side, as taught by Miyoshi, in order to obtain steel sheets, and thus also a hot-formed member, with improved oxidation resistance.

Finally, with respect to the preamble limitation “hot-pressed member formed using a tailored blank material by butt joining respective ends of two or more coated steel sheets,” the limitation is drawn to a product defined by the process in which it was made and therefore constitutes a product-by-process limitation.
According to MPEP § 2113, "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  Thus, as long as the prior art teaches the claimed structure, including two or more coated sheets joined by butt welding respective ends of said sheets, and the claimed composition and strength properties, the claim will be deemed to be taught by the prior art.
Nakai teaches a member formed using a tailored blank material obtained by butt joining respective ends of two or more galvanized (i.e. Zn-coated) steel sheets, wherein the member has at least two sites formed by the respective coated steel sheets and at least one joining portion between the sites, and where the member may be press-formed to a final form.  (para. 13, 15, 26, 72-75; Figs. 2-5).  As the instant claims are not drawn to a method, and the term “hot-pressed,” alone, does not alter the claimed structure of a shaped member nor indicate a minimum or maximum temperature of shaping, Nakai is deemed to teach a product meeting the instant claims.  Additionally, as Oikawa and 
In the alternative, Oikawa teaches a hot-pressed member formed by butt joining two or more tailored blank steel sheets, wherein the steel sheets may be Zn coated. (para. 14-19, 33).  Thus, both Nakai and Oikawa are drawn to forming a pressed member using a tailored blank comprising Zn-coated steel sheets by butt-welding the sheets and are both drawn to improving the strength of such articles.  It would have been obvious to one of ordinary skill in the art to modify the member of Nakai in view Oikawa and Miyoshi, as detailed above, to be formed using a hot-pressing step to form a hot-pressed member formed using a tailored blank material obtained by butt joining respective ends of two or more coated sheets, as taught by Oikawa, in order to obtain a high strength article with a desired shape.

Response to Arguments
Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive.
Applicant argues that one of ordinary skill in the art would not be motivated to apply the teachings of Oikawa and Miyoshi to the teachings of Nakai.  This argument has been fully considered but is not found persuasive.
Nakai and Oikawa are drawn to forming a pressed member using a tailored blank comprising Zn-coated steel sheets by butt-welding the sheets and are both drawn to improving the strength of such articles. (see rejection above). Similarly, Miyoshi is drawn to a hot-pressed steel sheet. (para. 1).  Applicant argues that Nakai is not drawn to a “hot-pressed” member and therefore one of ordinary skill in the art would not combine the teachings of Oikawa and Miyoshi, who teach hot-pressed members.  These arguments are not found persuasive.  Nakai does not state the specific temperature at which it is pressed and does not teach away from hot-pressing.  The reference, therefore, cannot be interpreted to teach away from “hot-pressing.”  Moreover, Oikawa teaches a steel article comprising substantially .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would be motivated to modify the member of Nakai to obtained enhanced strength as taught by Oikawa and improved oxidation resistance as taught by Miyoshi.
Applicant also argues that “Nakai and Miyoshi criticize the welded portion having increased hardness and require to lower the hardness to achieve their intended purposes.” (Remarks, p. 7).  Applicant concludes that based on these teachings Nakai in view of Oikawa teach away from a Zn-Ni coating as taught by Miyoshi as “Ni would be melted out from the Zn-Ni alloy coating and intrude into the welded material to allowing[sic] the welded material to be easily quenching, which results in an increased hardness of the welded portion.” (Remarks, p. 7-8).  These arguments are not found persuasive.
Miyoshi does not teach that the presence of Ni increases the hardness of the steel or the steel coating.  Nakai and Oikawa do not teach excluding Ni due to concerns of increased hardness.  Instead, the argument draws from the disclosure of the instant specification. (see para. 36 and 45 of the PG 
 Furthermore, the relevant portion of the instant specification states “Ni contained in the coated layer flows into the weld metal during welding, as a result of which the quench hardenability of the weld metal during cooling after hot pressing is enhanced to improve the strength of the weld.” (para. 45 of PG Pub.).  This passage refers to improving the strength of the weld metal, not the hardness, despite the term “quench hardenability.”  Additionally, in order to obtain such a result, the material must be quenched, which is not taught by Nakai.  Furthermore, the instant specification states that “the use of Zn or Zn alloy coated steel sheets as the steel sheets joined when obtaining the tailored blank material can prevent a decrease in quench hardenability of the weld metal.” (para. 36 of PG Pub).  Therefore, if a pure Zn coating, which is positively taught by Nakai and Oikawa, is also disclosed as beneficial to quench hardenability, it is not clear to what degree the addition of Ni changes such an impact.  As a result, there is insufficient evidence to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.